internal_revenue_service department of the treasury number release date index numbers 368-dollar_figure washington dc person to contact telephone number refer reply to cc corp 2-plr-121799-01 date date legend distributing controlled old distributing old controlled old controlled sub sub sub sub sub sub sub sub plr-121799-01 sub sub sub sub sub sub holdings newco newco llc business a business b business c business d business e business f business g business h business i business j business k plr-121799-01 state x a b c d e f g h agency investor new distributing name new controlled name this is in response to your authorized representative’s letter dated date requesting rulings under sec_355 and sec_368 of the internal_revenue_code the code with respect to a proposed series of transactions and also requesting a ruling supplementing our letter_ruling dated date the prior ruling letter additional information was received in letters dated date date date date date and date the material information submitted is summarized below distributing is a publicly traded holding_company and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis distributing directly owns all of the outstanding common_stock of old distributing all of the outstanding_stock of sub and all of the membership interests in llc a limited_liability_company that is disregarded as a separate_entity for federal tax purposes pursuant to sec_301_7701-3 old distributing has outstanding publicly traded non-voting preference stock none of which is owned by distributing sub is a holding_company that directly owns all of the outstanding_stock of sub sub and sub sub also directly owns approximately h of the common_stock of holdings a publicly traded company sub is a holding_company that directly owns all of the outstanding_stock of sub sub sub and sub sub is a holding_company that directly owns all of the outstanding_stock of sub plr-121799-01 and old controlled llc owns all the stock of old controlled and sub sub directly owns all of the stock of sub a foreign_corporation sub and sub sub owns all of the stock of sub old controlled is engaged in business a old controlled is engaged in business b old distributing is engaged in business c sub is engaged through subsidiaries in business e sub is also engaged in business e directly and through subsidiaries sub is engaged in business k sub is engaged through its wholly- owned subsidiaries in business f which is one aspect of business e sub is engaged in business g sub directly and through subsidiaries including sub is engaged in business h sub is engaged in business i sub is engaged in business j business a business b business e including business f business j and business k are collectively referred to as business d financial information has been received indicating that business a business b business c business e including business f business g and business h have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years in the series of transactions that was the subject of the prior ruling letter old distributing contributed the assets of business a to old controlled in exchange for all the outstanding_stock of old controlled old controlled notes and the assumption of certain liabilities old distributing then distributed the old controlled stock to distributing which contributed the old controlled stock to sub in constructive exchange for sub stock sub then contributed the stock of old controlled and sub to sub in constructive exchange for additional sub stock sub then contributed the stock of old controlled and sub to sub old distributing also contributed the assets of business b to old controlled in exchange for all of the stock of old controlled and the assumption of certain liabilities old distributing then distributed the old controlled stock to distributing which contributed all of the old controlled stock to llc the purpose of the transactions described in the last paragraph was in part to comply with an order by agency the state x agency that had regulated business a business b and business c but would no longer regulate business a and business b to separate business a and business b on the one hand from business c on the other to allow old distributing to continue to conduct business c free from the management and systemic problems that would be likely to arise from the continued conduct of regulated and non-regulated businesses within old distributing or within old distributing and subsidiaries of old distributing to allow sub and its subsidiaries the sub group to conduct business a along with the related non-regulated businesses already conducted within the sub group and to allow business b with its unique regulatory and risk profile to be conducted separately from the businesses conducted by the sub group plr-121799-01 distributing now proposes to form a series of joint ventures with investor to own and operate distributing’s business d businesses the distribution distributing proposes to contribute its interests in the joint ventures to controlled and then to distribute all of its stock of controlled to its shareholders the distribution will separate distributing’s business d businesses from its other businesses which include the regulated business c and thus allow controlled to take advantage of opportunities for growth that distributing believes now exist in the business d businesses distributing therefore proposes the following series of transactions pursuant to a plan_of_liquidation sub will a distribute all of its holdings stock to distributing the holdings distribution and b immediately following the holdings distribution will merge with and into distributing with distributing surviving the sub merger and together with the holdings distribution the sub liquidation distributing has represented that the sub liquidation will qualify as a complete_liquidation within the meaning of code sec_332 sub will merge with and into distributing with distributing surviving the sub merger all liquidating distributions in the sub merger will take place on the date of the effective time of the sub merger distributing has represented that the sub merger will qualify as a complete_liquidation within the meaning code sec_332 a sub will organize a new limited_liability companies the sub merger llcs each of which will be disregarded as a separate_entity for federal tax purposes pursuant to sec_301_7701-3 hereinafter a limited_liability_company that is disregarded as a separate_entity for federal tax purposes is referred to as a disregarded llc b each of a designated subsidiaries the sub merger subs of sub will merge into one of the sub merger llcs with in each case the sub merger llc surviving sub will distribute all of the membership interests in each sub merger llc and all of the stock of each sub subsidiary engaged in business e that is not merged into a limited_liability_company to distributing collectively the sub subsidiaries whose stock sub will distribute are referred to as the sub remaining subs c distributing will contribute to sub all of the membership interests in the sub merger llcs and all of the stock of the sub remaining subs in constructive exchange for additional shares of sub stock sub will distribute to distributing all of the stock of sub and sub plr-121799-01 a sub will organize b new disregarded llcs the sub merger llcs each of b designated subsidiaries of sub the sub merger subs will merge with and into one of the sub merger llcs with in each case the sub merger llc surviving b sub will organize c new disregarded llcs the sub merger llcs each of c designated subsidiaries of sub the sub merger subs will merge with and into one of the sub merger llcs with in each case the sub merger llc surviving c sub will organize a new disregarded llc sub llc sub will merge with and into sub llc with sub llc surviving d sub will contribute all of its assets including all of its interests in the sub merger llcs sub llc which will hold all of the interests in the sub merger llcs the sub merger llcs the sub remaining subs and each sub subsidiary that has not merged into a disregarded llc to a new disregarded llc sub llc a sub has organized newco as a wholly-owned subsidiary b newco has organized a new disregarded llc old controlled llc old controlled will merge with and into old controlled llc with old controlled llc surviving the old controlled merger a sub will contribute to newco of the stock of sub in constructive exchange for additional shares of newco stock the sub dropdown b sub will convert the sub conversion to a disregarded llc sub llc a llc has organized newco as a wholly-owned subsidiary b newco has organized a disregarded llc llc a distributing affiliate will assign to llc the rights and obligations under an agreement to acquire interests in two business b facilities in a taxable_acquisition c newco has organized a new disregarded llc old controlled llc old controlled will merge with and into old controlled llc with old controlled llc surviving the old controlled merger sub will contribute all of its assets to a newly organized disregarded llc sub llc plr-121799-01 distributing will incur debt from third-party lenders a distributing has organized controlled as a wholly-owned subsidiary the authorized stock of controlled will consist of at least d shares of class a common_stock representing not less than e of the voting power of controlled and f shares of class b common_stock representing not more than g of the voting power of controlled b distributing will contribute to controlled i all of the stock of sub and sub and ii all of the membership interests in llc in exchange for shares of controlled class a common_stock representing not less than e of the voting power of controlled and the assumption of certain liabilities by controlled as described in step a below a controlled sub sub sub newco and newco will assume the debt of distributing described in step above b the debt assumed by controlled in step a above will be assumed by sub and sub c newco will assume the debt assumed by sub d sub llc will assume the debt assumed by sub sub llc will assume the debt assumed by sub old controlled llc will assume the debt assumed by newco and old controlled llc will assume the debt assumed by newco e at the time of the distribution distributing will be released from its obligations and liabilities with respect to the borrowing described in step a a direct or indirect subsidiary of investor the investor affiliate will contribute cash to each of sub llc sub llc old controlled llc old controlled llc sub llc and llc collectively the controlled llcs in exchange for a membership interest in each of such controlled llcs not to exceed g in the case of sub llc investor may contribute certain intangibles as well as or instead of cash in any case in exchange for a membership interest not to exceed g the existing distributing-affiliated member of each controlled llc will retain a membership interest in such controlled llc of not less than e at the time that the investor affiliate becomes a member of each controlled llc such controlled llc will be classified as a partnership for federal_income_tax purposes pursuant to treas reg f b controlled will issue f shares of class b common_stock to the investor affiliate in exchange for a contribution by the investor affiliate the voting plr-121799-01 power of the f shares of class b common_stock will equal the uniform membership interest percentage held by the investor affiliate in each controlled llc accordingly the aggregate voting power of all shares of controlled class a common_stock will equal the difference between and the voting power of the f shares of controlled class b stock which difference will in no event be less than e a sub has organized a new disregarded llc sub llc sub will merge with and into sub llc with sub llc surviving b sub has organized two new disregarded llcs sub llc and sub llc c sub will merge with and into sub llc with sub llc surviving d sub will contribute to sub llc all of the assets and sub llc will assume all of the associated liabilities of business g old distributing will amend its articles of incorporation to grant one vote per share to each of its series of non-voting preference stock the recapitalization distributing will contribute to sub or to old distributing or to both some or all of its stock in sub sub sub sub and holdings to the extent necessary to qualify distributing as a holding_company under code sec_355 a pursuant to the distribution distributing will distribute pro_rata to its shareholders all of its controlled class a common_stock b distributing will change its name to new distributing name c controlled will change its name to new controlled name distributing has made the following representations with regard to the old controlled merger a b the fair_market_value of the shares of newco stock deemed received by sub will approximately equal the fair_market_value of the old controlled stock surrendered in constructive exchange therefor there is no plan or intention by sub to sell exchange or otherwise dispose_of any of the shares of newco stock deemed received in the old controlled merger plr-121799-01 c d e f g h i j immediately following the consummation of the old controlled merger and immediately prior to the sub dropdown and sub conversion sub will own all of the outstanding newco stock and will own such stock solely by reason of its ownership of old controlled stock immediately prior to the old controlled merger except for the additional shares of stock that newco will be treated as constructively issuing pursuant to the sub dropdown and the sub conversion newco has no plan or intention to issue additional shares of its stock following the old controlled merger immediately following the consummation of the old controlled merger and immediately prior to the sub dropdown and the sub conversion newco will be treated for federal_income_tax purposes as possessing the same assets and liabilities as those possessed by old controlled immediately prior to the old controlled merger at the time of the old controlled merger old controlled will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in old controlled newco has no plan or intention to reacquire any of its stock deemed issued in the old controlled merger newco has no plan or intention to sell exchange or otherwise dispose_of any of the assets of old controlled deemed acquired in the old controlled merger except for dispositions made in the ordinary course of business and except for the deemed transfer of the assets of old controlled to a partnership for federal_income_tax purposes upon the investment in old controlled llc by the investor affiliate the liabilities of old controlled deemed assumed as determined under code sec_357 by newco were incurred by old controlled in the ordinary course of its business and are associated with the assets transferred following the old controlled merger newco through its interest in old controlled llc will continue the historic_business of old controlled or use a significant portion of old controlled 1's historic_business_assets in a business plr-121799-01 k l newco old controlled and sub will pay their respective expenses if any incurred in connection with the old controlled merger old controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of code sec_368 distributing has made the following representations with respect to the sub dropdown and sub conversion a b c d e f g the fair_market_value of the shares of newco stock deemed received by sub will approximately equal the fair_market_value of the sub stock surrendered in constructive exchange therefor there is no plan or intention by sub to sell exchange or otherwise dispose_of any of the shares of newco stock deemed received in the sub dropdown and sub conversion newco will be deemed to have acquired at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by sub immediately before the sub dropdown and sub conversion for purposes of this representation all amounts used by sub to pay dissenters reorganization expenses and all redemptions and distributions except for regular normal dividends made by sub immediately before the sub dropdown and sub conversion will be included as assets of sub immediately before the sub dropdown and sub conversion after the sub dropdown and sub conversion sub will be in control of newco within the meaning of code sec_368 newco has no plan or intention to reacquire any of its stock deemed issued in the sub dropdown and sub conversion newco has no plan or intention to sell exchange or otherwise dispose_of any of the assets of sub deemed acquired in the sub dropdown and sub conversion except for dispositions made in the ordinary course of business and except for the deemed transfer of the assets of sub to a partnership for federal_income_tax purposes upon the investment in sub llc by the investor affiliate the total adjusted_basis and the fair_market_value of the assets of sub deemed transferred to newco will in each case equal plr-121799-01 or exceed the sum of the liabilities deemed assumed as determined under code sec_357 by newco the liabilities of sub deemed assumed as determined under code sec_357 by newco were incurred by sub in the ordinary course of its business and are associated with the assets transferred following the sub dropdown and sub conversion newco through its interest in sub llc will continue the historic_business of sub or use a significant portion of sub 6's historic assets in a business at the time of the sub dropdown and sub conversion newco will not have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect sub 3's acquisition or retention of control of newco as defined in code sec_368 newco sub and sub will pay their respective expenses if any incurred in connection with the sub dropdown and sub conversion there is no intercorporate indebtedness existing between newco and sub that was issued or acquired or that will be settled at a discount no two parties to the sub dropdown and sub conversion are investment companies as defined in code sec_368 and iv sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of code sec_368 h i j k l m n distributing has made the following representations with respect to the old controlled merger a b the fair_market_value of the shares of newco deemed received by distributing will approximately equal the fair_market_value of old controlled stock surrendered in constructive exchange therefor there is no plan or intention by distributing or llc to sell exchange or otherwise dispose_of any of the shares of newco stock deemed received in the old controlled merger except plr-121799-01 c d e f g h i j pursuant to the transfer by distributing of its llc interests to controlled immediately prior to the distribution newco will be deemed to have acquired at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by old controlled immediately before the old controlled merger for purposes of this representation all amounts used by old controlled to pay dissenters reorganization expenses and all redemptions and distributions except for regular normal dividends made by old controlled immediately before the old controlled merger will be included as assets of old controlled immediately before the old controlled merger after the old controlled merger distributing will be in control of newco within the meaning of code sec_368 newco has no plan or intention to reacquire any of its stock deemed issued in the old controlled merger newco has no plan or intention to sell exchange or otherwise dispose_of any of the assets of old controlled deemed acquired in the old controlled merger except for dispositions made in the ordinary course of business and except for the deemed transfer of the assets of old controlled to a partnership for federal_income_tax purposes upon the investment in old controlled llc by the investor affiliate the total adjusted_basis and the fair_market_value of the assets of old controlled deemed transferred to newco will in each case equal or exceed the liabilities deemed assumed as determined under code sec_357 by newco the liabilities of old controlled deemed assumed as determined under code sec_357 by newco were incurred by old controlled in the ordinary course of its business and are associated with the assets transferred following the old controlled merger newco through its interest in old controlled llc will continue the historic_business of old controlled or use a significant portion of old controlled 2's historic_business_assets in a business at the time of the old controlled merger newco will not have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire plr-121799-01 stock in newco that if exercised or converted would affect distributing’s acquisition or retention of control of newco as defined in code sec_368 newco old controlled and distributing will pay their respective expenses if any incurred in connection with the old controlled merger there is no intercorporate indebtedness existing between newco and old controlled that was issued or acquired or that will be settled at a discount no two parties to the old controlled merger are investment companies as defined in code sec_368 and iv old controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of code sec_368 k l m n distributing has made the following representations with respect to the distribution a b c d e no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in code sec_355 the financial information submitted on behalf of old distributing and business c is representative of old distributing’s present operation and with regard to old distributing and business c there have been no substantial operational changes since the date of the last financial statements submitted the financial information submitted on behalf of sub and business g and sub and sub and business h is representative of the present operation of such corporations and with regard to such corporations and such businesses there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least of the fair_market_value of the gross assets of controlled will consist of the stock and plr-121799-01 f g h i j k l securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in code sec_355 the financial information submitted on behalf of old controlled and business a is representative of old controlled 1's present operation and with regard to old controlled and such business there have been no substantial operational changes since the date of the last financial statements submitted the financial information submitted on behalf of sub sub sub and business e and business f is representative of the corporations’ present operations and with regard to such corporations and such businesses there have been no substantial operational changes since the date of the last financial statements submitted the financial information submitted on behalf of old controlled and business b is representative of old controlled 2's present operations and with respect to old controlled and such business there have been no substantial changes since the date of the last financial statements submitted the merger of each sub merger sub into its corresponding sub merger llc each sub merger sub into its corresponding sub merger llc and sub into sub llc will each qualify as a complete_liquidation under code sec_332 and each sub merger llc each sub merger llc and sub llc will be a disregarded llc the recapitalization will qualify as a reorganization within the meaning of code sec_368 following the transaction distributing indirectly through old distributing and sub and controlled indirectly through newco newco and sub will each continue the active_conduct of a business independently and with its or such other corporation’s or the applicable controlled llc’s as the case may be separate employees the distribution is being carried out for the following corporate business_purpose to permit controlled and distributing to better focus on their respective businesses and market opportunities the distribution is motivated in whole or substantial part by this corporate business_purpose plr-121799-01 m n o p q r s t distributing management to its best knowledge is not aware of any plan or intention on the part of any particular shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 except as otherwise described above there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transactions except in the ordinary course of business the distribution is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or controlled the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under code sec_357 by controlled the liabilities assumed as determined under code sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account to the extent required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d plr-121799-01 distributing will not have an excess_loss_account with respect to the controlled stock u v payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the distribution are investment companies as defined in code sec_368 and iv based solely on the information submitted and the representations made we have concluded with respect to the old controlled merger that the old controlled merger will be treated for federal_income_tax purposes as if i old controlled had transferred its assets directly to newco in exchange for shares of newco stock and the assumption by newco of the liabilities of old controlled and then ii old controlled had dissolved transferring the newco stock it had received in step i to sub the deemed transfer by old controlled to newco of its assets solely in constructive exchange for shares of newco stock and the deemed assumption by newco of the liabilities of old controlled followed by the deemed_distribution of newco stock to sub will qualify as a reorganization within the meaning of code sec_368 newco and old controlled will each be a_party_to_a_reorganization within the meaning of code sec_368 no gain_or_loss will be recognized to old controlled upon the deemed transfer of its assets to newco in constructive exchange for shares of newco stock and the deemed assumption by newco of the liabilities of old controlled code sec_361 and sec_357 no gain_or_loss will be recognized by old controlled upon its deemed dissolution and the deemed transfer of the shares of newco to sub code sec_361 no gain_or_loss will be recognized by newco upon the deemed receipt of the assets of old controlled in constructive exchange for the shares of newco and the deemed assumption of the liabilities of old controlled code sec_1032 the basis of old controlled 1's assets deemed to be in the hands of newco will be the same as the basis of those assets in the hands of plr-121799-01 old controlled immediately before the deemed transfer code sec_362 newco 1's holding_period for the old controlled assets will include the period during which such assets were held by old controlled code sec_1223 no gain_or_loss will be recognized by sub upon the constructive receipt of shares of newco stock in exchange for the old controlled stock surrendered in constructive exchange therefor code sec_354 the basis of the shares of newco stock constructively received by sub will be the same as the basis of the old controlled stock surrendered in constructive exchange therefor code sec_358 the holding_period of the newco stock constructively received by sub in constructive exchange for the stock of old controlled will include the period that sub held the old controlled stock surrendered in constructive exchange therefor provided that sub held such stock as a capital_asset on the date of the constructive exchange code sec_1223 based solely on the information submitted and the representations made we have concluded with respect to the sub dropdown and sub conversion that the sub dropdown and sub conversion will be treated for federal_income_tax purposes as if i sub had transferred its assets directly to newco in exchange for shares of newco stock and the assumption by newco of the liabilities of sub and then ii sub had dissolved transferring the newco stock it received in step i to sub the deemed transfer by sub to newco of its assets solely in constructive exchange for newco stock and the deemed assumption by newco of the liabilities of sub followed by the deemed_distribution of newco stock to sub will qualify as a reorganization within the meaning of code sec_368 newco and sub will each be a_party_to_a_reorganization within the meaning of code sec_368 no gain_or_loss will be recognized by sub upon the deemed transfer of its assets to newco in constructive exchange for shares of newco stock and the deemed assumption by newco of the liabilities of sub code sec_361 and sec_357 no gain_or_loss will be recognized by sub upon its deemed dissolution and the deemed transfer of the shares of newco stock to sub code sec_361 plr-121799-01 no gain_or_loss will be recognized by newco upon the deemed receipt of the assets of sub in constructive exchange for shares of newco stock and the deemed assumption of the liabilities of sub code sec_1032 the basis of sub 6's assets deemed to be in the hands of newco will be the same as the basis of those assets in the hands of sub immediately before the deemed transfer code sec_362 newco 1's holding_period for the sub assets will include the period during which such assets were held by sub code sec_1223 no gain_or_loss will be recognized by sub upon the constructive receipt of shares of newco stock in exchange for the sub stock surrendered in constructive exchange therefor code sec_354 the basis of the shares of newco stock constructively received by sub will be the same as the basis of the sub stock surrendered in constructive exchange therefor code sec_358 the holding_period of the newco stock constructively received by sub in constructive exchange for the stock of sub will include the period that sub held the sub stock surrendered in constructive exchange therefor provided that sub held such stock as a capital_asset on the date of the constructive exchange code sec_1223 based solely on the information submitted and the representations made we have concluded with respect to the old controlled merger that the old controlled merger will be treated for federal_income_tax purposes as if i old controlled had transferred its assets directly to newco in exchange for shares of newco stock and the assumption by newco of the liabilities of old controlled and then ii old controlled had dissolved transferring the newco stock it had received in step i to distributing the deemed transfer by old controlled to newco of its assets solely in constructive exchange for shares of newco stock and the deemed assumption by newco of the liabilities of old controlled followed by the deemed_distribution of newco stock to distributing will qualify as a reorganization within the meaning of code sec_368 newco and old controlled will each be a party to the reorganization within the meaning of code sec_368 no gain_or_loss will be recognized by old controlled upon the deemed transfer of its assets to newco in constructive exchange for shares of plr-121799-01 newco stock and the deemed assumption by newco of the liabilities of old controlled code sec_361 and sec_357 no gain_or_loss will be recognized by old controlled upon its deemed dissolution and the deemed transfer of the shares of newco stock to distributing code sec_361 no gain_or_loss will be recognized by newco upon the receipt of the assets of old controlled in constructive exchange for newco stock and the deemed assumption of the liabilities of old controlled code sec_1032 the basis of old controlled 2's assets deemed to be in the hands of newco will be the same as the basis of those assets in the hands of old controlled immediately before the deemed transfer code sec_362 newco 2's holding_period for the old controlled assets will include the period during which such assets were held by old controlled code sec_1223 no gain_or_loss will be recognized by distributing upon the constructive receipt of shares of newco stock in exchange for the old controlled stock surrendered in constructive exchange therefor code sec_354 the basis of the shares of newco constructively received by distributing will be the same as the basis of the distributing stock surrendered in constructive exchange therefor code sec_358 a the holding_period of the newco stock constructively received by distributing in constructive exchange for the stock of old controlled will include the period that distributing held the old controlled stock surrendered in constructive exchange therefor provided that distributing held such stock as a capital_asset on the date of the constructive exchange code sec_1223 based solely on the information submitted and the representations made we have concluded with respect to the distribution that the transfer by distributing to controlled of all of the stock of each of sub and sub and the membership interest in old controlled llc in exchange for shares of class a common_stock of controlled and the assumption of certain liabilities by controlled followed by the pro_rata distribution to distributing’s shareholders of all of distributing’s shares of controlled class a common_stock will qualify as a reorganization within plr-121799-01 the meaning of code sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of code sec_368 distributing will not recognize any gain_or_loss upon the transfer of such assets to controlled in exchange for shares of class a common_stock of controlled and the assumption of certain liabilities by controlled code sec_361 and sec_357 controlled will not recognize any gain_or_loss upon the receipt of such assets from distributing in exchange for shares of class a common_stock of controlled and the assumption of certain liabilities by controlled code sec_1032 the basis of the assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer code sec_362 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset code sec_1223 distributing will not recognize any gain_or_loss upon the distribution to distributing’s shareholder of controlled class a common_stock pursuant to the distribution code sec_361 distributing’s shareholders will not recognize any income gain_or_loss upon receipt of distributing’s shares of controlled class a common_stock pursuant to the distribution code sec_355 the aggregate basis of each distributing shareholder in the distributing stock held by such shareholder immediately before the distribution and the class a common_stock of controlled received from distributing pursuant to the distribution will be the same as the aggregate basis of the distributing stock in the hands of such shareholder immediately before the distribution allocated in proportion to the relative fair_market_value of each in accordance with treas reg a code sec_358 b and c the holding_period of each distributing shareholder for the controlled class a common_stock will include the period during which such shareholder held the shares of distributing stock in respect of which such shareholder received the controlled stock provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution code sec_1223 plr-121799-01 as provided in code sec_312 the earnings_and_profits of distributing will be allocated between distributing and controlled under sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations made we have concluded with respect to the payments made under the plan_of_reorganization and the tax indemnification agreement that any payments under the tax_sharing_agreement or the plan_of_reorganization made by distributing to controlled or by controlled to distributing that i relate to a period ending on or before the date of the distribution and ii will not become fixed and determinable until after the distribution will be treated as occurring immediately before the distribution based solely on the information submitted and the representations made we have concluded with respect to the rulings granted in the prior ruling letter that none of the transactions described in this ruling letter considered individually or together with any other such transactions will adversely affect any of the rulings granted in the prior ruling letter and each of those rulings will remain in full force and effect no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling more specifically no opinion is expressed as to whether the recapitalization will qualify as a reorganization within the meaning of code sec_368 whether the sub liquidation will qualify as a complete_liquidation within the meaning of code sec_332 or whether the sub merger will qualify as a complete_liquidation within the meaning code sec_332 in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
